Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Concrete Materials with Ultra-High Damage Resistance and Self-Sensing Capacity for Extended Nuclear Fuel Storage Systems” to Li et al( whole document; https://www.osti.gov/scitech/biblio/1346143 ).
Li et al. discloses a new class of multifunctional concrete materials (MSCs) for extended spent nuclear fuel (SNF) storage systems, which combine ultra-high damage resistance through strain-hardening behavior with distributed multi-dimensional damage 
Li et al. disclose the preliminary versions of SHC mixtures (Table 2, 2 and Table 2,3) by integrating micromechanics theory, rheology control during processing, and micro-structure tailoring. The SHC design theory required the simultaneous satisfaction of steady state cracking criteria and maximized micro-cracking density. The ingredient particle size distribution and the combined amount of water and admixtures were first determined to achieve a homogeneous cementitious composite material at fresh state, with plastic viscosity and yield stress tailored to an optimal level that favored uniform dispersion of micro-scale polyvinyl alcohol (PVA) fibers. Then, the micro-parameters of the hardened material, including matrix properties (e.g., fracture toughness, flawsize distribution, hydration chemistry), the fiber/matrix interfacial properties (e.g., interfacial chemical andfrictional bonds, slip-hardening coefficient, fiber debonding and pullout behavior. Cook-Jordan effect), and fiber properties (e.g., aspect ratio, strength, Young’s modulus) were tailored to ensure the strain-hardeningcriteria were satisfied. The designed SHC-1 binder system contained water, a polycarboxylate-based high range water reducer, Ordinary Portland Cement (OPC) Type I cement, ASTM standard Type F fly ash, and silica sand that served as fine aggregates. Tire designed SHC-2 binder system contained similar ingredients, except that undensified silica fume and recycled glass bubbles (40 pm diameter) were added. Glass bubbles were incorporated into mix design for two reasons: (a) introduce artificial flaws to the cementitious matrix tomaximize multiple microcracking intensity for larger tensile strain capacity, (b) further improve the material resistance to elevated temperature effect. Tire cementitious 
 The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a same structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5447564 to Xie et al, further in view of CN103936347A
Regarding claims 1-3, Xie et al. disclose a cement-based composition comprising: a cement binder, a conductive phase consisting conductive particles with a size of 5 micron to 25 mm, in the amount from 0 to 80% by volume of the composition and conductive fibers in the amount from 0% to 15% by volume of the composition; water, at the weight ratio relative to cement binder from 0.2 to 0.75, fine or/and coarse aggregates such as sand( fine aggregates at the weight ratio relative to cement binder from 0.0 to 2.0, and coarse aggregates at the weight ratio relative to cement binder from 0.0 to 2.0),superplastersizer (0.1-5% by weight of the cement binder), and the conductive phase being distributed substantially uniformly throughout the volume of the composition. See Figure 1; col. 3, lines 5-26 and 45-60; and col. 6, lines 14-18, line 32; table 2.
Xie et al. disclose that cement binder encompasses a cement, e.g. Portland cement, and an optional binder containing in addition to the cement a supplementary cementitious material, for instance silica fume or another pozzolanic binder known in the art. Xie et al. disclose that silica fume  can be used in an amount of 3-5 parts per 100 parts cement. See col. 3, lines 34-38 and table 2.
But it is silent the composition comprising the claimed superplastiser, the claimed fiber and additives. 
CN103936347A discloses an ultrahigh-performance cement-based material comprise a water reducer, defoamer, a thickening material, a hardening accelerator, a retardant and one or several the combination of economization agent and swelling ～5% by volume. The diameter of the fiber is 15 -1000 μm, and the length is 1-100 mm. see [0044], [0045], [0047], [0052], and [0053].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use additives such as the retardant, the fiber such polyethylene fiber and the superplastisizer as applicant set forth in the instant application, motivated by the fact that CN103936347A discloses that an ultrahigh-performance ductile cement-based material can be obtained incorporated such components([0001] and [0004]. Please note that “about” permits some tolerance. When the content of the components of the cement composition is based on the cement composition, it appears the prior art discloses the overlapping range. The reference differs from Applicant's recitations of claims by not disclosingidentical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior 
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the prior art composition, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments and the DECLARATION UNDER 37 CFR §1.130{a) filed 10/21/2021 have been fully considered but they are not persuasive. 
The applicant argues that the present invention claims priority to U.S. Patent Application No. 16/229,519, filed December 21, 2018, which claims benefit of U.S. 
The Examiner respectfully submits that the provisional application (US628609929) upon which priority is claimed fails to provide adequate support for claims 1 - 3 of this application. For example, the claims 1-3 recites that “……exhibits a cracking behavior capable of dissipating energy through multiple microcracking with self-controlled crack widths of about 1 um to 300 um during strain-hardening stage such that the cementitious material is ductile and damage-tolerance……”, however, US628609929 discloses that “The cementitious material may be mixed for about 3-10 minutes to ensure even dispersion. Without wishing to limit the invention to a particular theory or mechanism, the method of said addition of water, cement, sand, pozzolanic materials, conductive nanomaterials, plasticizer, and reinforcing fibers in their specific amounts and mixing thereof can effectively produce a well-mixed multi-scale structure in the cementitious material. Preferably, this riulii-scale structure can exhibit a cracking behavior capable of dissipating energy through steady-state crack propagation and multiple microcracking with crack widths of about 10-100 um, thus producing a cementitious material that is highly iclerant to damage. Further still, the multi-scale structure and even dispersion of conductive nanomaterials enable the cementitious composite material to behave as an electrical self-sensor for measurement and monitoring of its mechanical state ([0036])”.
Therefore, the DECLARATION UNDER 37 CFR §1.130{a) filed by the applicant can not overcome the rejection of claims 1-3 based on “Concrete Materials with Ultra-
The applicant argues that The Xie prior art does not use PVA, polyethylene, polypropylene, or basalt fibers. instead, the Xie prior art uses “all types of metallic fibers, e.g. steel fiber, aluminum fiber etc., metallic glass fibers and carbon fibers (Section 5, lines 68-69].” Concrete material reinforced with steel or carbon fiber do not have the high-tensile ductility or damage tolerance of the present invention. Steel and carbon fiber do not give cementitious material the tensile ductility or the strain-hardening behavior of the present invention. The present invention requires special expertise to combine PVA, PE, or PP fibers with carbon-based nanoparticles {not fibers), with the optimal combination to create the multi-scale microstructure and interfaces of the cementitious material that allows multifunctionality: (1} large tensile ductility for damage tolerance, and (2) impedance-based self-sensing capacity with spatially continuous resolution at both material elastic and inelastic (strain-hardening and damage} stages. The ductility and damage tolerance features of the present invention do not exist in the Xie prior art. The applicant argues that Xie prior art also does not create a multi-scale microstructure of the cementitious material with electromechanical behavior such that the cementitious material behaves as a self-sensing material under AC probing to detect and quantify mechanically-, chemically-, or environmentally-induced strain, damage, or deterioration with spatially continuous resolution wherever the multi-functional cementitious material is located in a structure.
The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The applicant argues that the Examiner alleges it would have been obvious to one of ordinary skill in the art to combine the cement-based composition of the Xie prior art with the additives, fibers such as polyethylene fiber, and superplasticizer of CN103936347A. However, no one having ordinary skill in the art would be motivated to combine the Xie prior art with the fibers of CN103936347A4. No one having ordinary skill in the art would be motivated to combine the cement-based composition of the Mie prior art with the fibers of CN1039363474 because this combination would render the Mie prior art unsatisfactory for its intended purpose and change its principle of operation. The applicant argues that Xie prior art discloses an electrically conductive cement-based composition that comprises CONDUCTIVE fibers. The conductive fibers allow the cement composition of the Xie prior art to be electrically conductive. On the other hand, CN103936347A discloses a cement -based material that uses non-metallic fibers such as polyethylene fiber, polypropylene fiber, polyacrylonitrile fiber, nylon fiber, cellulosic fiber, carbon fiber, glass fiber or basalt fiber. These polyethylene fibers are NON-CONDUCTIVE. Therefore, the combination of the non-conductive fibers of CN103936347A with the cement-based composition of the Xie prior art would make the composition of Xie non-conductive which is unsatisfactory for its intended purpose and changes the principle of operation.
The  Examiner  respectfully submits  that  CN103936347 teaches  both  conductive  fiber ( carbon  or  steel fiber)  and  nonconductive  fiber can  be  used  in  the  composition  and that Xie is not against using non- metal fibers together with the conductive fibers and CN103936347A discloses that using non-
The applicant argues that the combination of the ae prior art with CN103936347A would NOT achieve a tensile ductility and damage tolerance as in the present invention and would not have an impedance-based self-sensing capacity at both material elastic, inelastic and damage stages. 
The Examiner respectfully submits that CN103936347A disclose an ultrahigh-performance ductile cement-based material cement composition obtained by using fibers.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731